Title: Contract for the Fourth Dutch Loan, [13 March 1788]
From: Adams, John
To: 


          
            
              [13 March 1788]
            
            On the thirteenth Day of March in the Year one thousand seven hundred and eighty eight, appeared before me Pieter Galenus van Hole Notary of Amsterdam, admitted by the Honorable Court of Holland, His Excellency the Honorable John Adams Esquire in Quality as especially empowered and authorized by the United States of America in Congress Assembled, for and in Behalf of said States of America, to raise a Loan with any Person or Persons, States or Companies with subjoined Assurance in good Faith to ratify and fulfil all that shall be done in this Respect by him Honorable Appearer, according to authentic Copy and Translation of the original Commission or Power exhibited to me Notary, and deposited in my Custody in Behalf of the joint Money Lenders.—
            The Honorable Appearer being to return ere long for America, but being now in this City.—
            And the Honorable Appearer acknowledged himself in his aforesaid Quality, and thus in the Name and in Behalf of the abovementioned States of America, to be duly and lawfully indebted to, and in Behalf of sundry Persons or Money Lenders in all a Sum of one Million of Guilders dutch current Money arising from, and on Account of so much ready Money received by him the Honorable Appearer in his aforesaid Quality to his perfect Satisfaction, from the said Money

Lenders, pursuant—the Receipt hereafter mentioned to be signed by the Honorable Appearer under the authentic Copies hereof, expressly and formerly disavowing the Excuse of untold Monies.—
            And the Honorable Appearer promised in his aforesaid Quality to repay & reimburse in this City the said Sum of one Million of Guilders free from all Costs, Charges and Damages to the abovementioned Money Lenders or their Assigns, at the Expiration of fifteen Years after the first Day of June 1788, and that in the following Manner, To wit.
            That the abovementioned Principal shall remain fixed during the Space of ten Years, and that with the eleventh Year, and thus on the first Day of June 1799 a fifth Part, or two hundred thousand Guilders of the said Principal of one Million, shall be redeemed, and in the same Manner from Year to Year until the first Day of June 1803 inclusive, so that the whole Principal shall be redeemed and discharged within the abovementioned Space of fifeen Years.—
            And that meanwhile for said Principal, at first for the whole and afterwards for the Residue, at the Expiration of every Year, Interest shall be paid at the Rate of five per Cent in the Year, commencing the first Day of June 1788 and to continue until the final Accomplishment, and that on Coupons to be signed by or on the Part of the said Honorable Appearer in his aforesaid Quality.—
            That the abovementioned Redeeming shall be performed by drawing in the Presence of a Notary and Witnesses in this City, after the Expiration of the first mentioned ten Years, in such a Manner that the Numbers of the Bonds or Obligations drawn shall betimes be made known in the public Papers.—
            That the Payment of the Interests as also the Redeeming of the respective Periods, shall be made at the Compting Houses of the hereafter mentioned Gentlemen Directors, or at such other Places within this City, as shall likewise be advertized in the public Papers.—
            That the Directors of this Negociation shall be Messieurs Wilhem and Jan Willink and Nicholaas and Jacob van Staphorst of this City, Merchants, who are by these Presents thereto named and appointed by the Honorable Appearer in his aforesaid Quality.—
            The Honorable Appearer promising and engaging in the Names of his Constituents that the Amount of the Interests and of the Redeemings to be made from Time to Time of the said Principal, shall be in due Time remitted to the aforesaid Gentlemen Directors, their

Heirs or Successors in good Bills of Exchange, American Products or in ready Money, without any Abatement or Reduction whatsoever.—
            That this Bond or Obligation shall never be subject to any Imposts or Taxes already laid, or in Time to come to be laid in the said United States of America, or any of them, even in Case (which God forbid) any War, Hostilities or Divisions should arise between aforesaid United States or any of them, on the one Side, and the States of these Lands on the other, and that the Payment of the Principal or Interests of this Bond or Obligation accordingly can in no wise, nor under any Pretext whatsover be hindered or delayed.—
            The Honorable Appearer in his aforesaid Quality promising and engaging moreover for, and in the Names of the said United States, that there shall never be made or entered into by them, or on their Parts, or any of them in particular, any Convention or Treaty public or private at the making of Peace or otherwise, by which the Validity and Accomplishment of these Presents might be prejudiced, or whereby any Thing contrary thereto might be stipulated; but that without any Exception the Contents hereof shall be kept and maintained in full Force.—
            The Honorable Appearer in his aforesaid Quality likewise promises, engages and binds himself by these Presents, that this Engagement shall be ratified and approved as soon as possible by said United States in Congress Assembled, and that authentic Copy Translation of said Ratification with the Original, shall be deposited in Custody of me the said Notary to be there kept with said authentic Copy Translation of the Commission or Power of him Honorable Appearer, and the engrossed hereof for the Security of the Money Lenders until the abovementioned Principal and Interests as aforesaid shall be redeemed and paid off.—
            And there shall be made of this Act (as the Honorable Appearer in his aforesaid Quality consents) above and besides the abovementioned engrossed, one thousand authentic Copies which shall be of the same Force and Value, and have the same Effect as the engrossed one, under every one of which Copies shall be placed a Receipt of one thousand Guilders dutch current Money, either on Name or in Blank at the Choice of the Money Lenders, to be signed by him Honorable Appearer, and which Receipts shall be respectively numbered from No. 1 to 1000 inclusive, and countersigned by the abovementioned Gentlemen Directors, and duly recorded by me the said Notary as a Testimony that no more than one thousand Bonds or

Obligations are numbered by Virtue of this Act. All which authentic Copies with the Receipts thereunder placed, shall at the Redeeming of the Principal be restored by the Bearers.—
            On Failure of prompt Payment as well of the Principal as of the Interests at the appointed Periods, the Principal or Residue thereof may be demanded by the Gentlemen Directors in Behalf of the Money Lenders, who shall be then interested therein, and the aforesaid Constituents and Committents of him Honorable Appearer shall in that Case be held and bound to redeem and discharge immediately in one Sum, the remaining Principal with the Interests and Charges.—
            For the Accomplishment & Performance of all the abovewritten, the Honorable Appearer binds in his aforesaid Quality, and thus in the Names and on the Part of the abovementioned United States of America, the said United States of America jointly and each of them in particular, together with all their Lands, Chattels, Revenues and Products, and also the Imposts and Taxes already laid and raised in the same, or in Time to come to be laid and raised, and thus of all the United States of America jointly, and each of them in particular, and for the whole.—
            He the Honorable Appearer renouncing in the Names as above for that Purpose expressly Beneficium divisionis as likewise de duobus vel pluribus Reis debendi, signifying a Retribution of Debts, and that when two or more are indebted each of them can satisfy with the Payment of his Portion; the Honorable Appearer promising in his aforesaid Quality never to have Recourse to the said, or to any other Evasions whatsoever.—
            This being passed (after Translation into English was made hereof, and which likewise is signed by the Honorable Appearer and deposited in the Custody of me the said Notary) within Amsterdam aforesaid in the Presence of Apolonius van Ryck de Groot and Jacob de Wolff, Witnesses.
            
              (signed)
              John Adams.A.V.R. de Groot.Jb. de Wolff.P. G. van Hole Notary.
            
          
          
            L. S. Faithfully translated from the Dutch / Amsterdam the 13th. Day of March / 1788.
            
              Joannes Vergees Luc: SonSworn Translator.—
            
          
        